Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney Justin Brask (Reg. No: 61,080) on 10/21/2021.
The application has been amended as follows: 

17 (currently amended). The method of claim 15, further comprising: 
forming a second portion of a drain area above the substrate adjacent to the channel area, wherein the second portion of the drain area includes the second III-V material; and 
forming a first portion of the drain area above the substrate adjacent to the second portion of the drain area, wherein the first portion of the drain area includes the first III-V material[[;]].

Allowable Subject Matter
Claims 1-25 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 1. the cited prior art of record does not teach or fairly suggest, along with the other claimed features, “an interface between the channel area and the source area includes the channel III-V material, the first portion of the source area is separated from the interface between the channel area and the source area by the second portion of the source area, the channel material bandgap, the second bandgap, and the first bandgap form a monotonic sequence of bandgaps”.

Regarding claim 15. the cited prior art of record does not teach or fairly suggest, along with the other claimed features, “second portion of the source area includes a second III-V material; and first portion of the source area includes a first III-V material; channel III-V material has a channel material bandgap and a lattice constant; the channel material bandgap, the second bandgap, and the first bandgap form a monotonic sequence of bandgaps”.

Regarding claim 22. the cited prior art of record does not teach or fairly suggest, along with the other claimed features, “an interface between the channel area and the source area includes the channel III-V material, the first portion of the source area is separated from the interface between the channel area and the source area by the 

Any comments considered necessary by applicant must be submitted no later than the payment of issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Changhyun Yi whose telephone number is (571)270-7799.  The examiner can normally be reached on Monday-Thursday: 9AM-5PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Davienne Monbleau can be reached on (571)272-1945.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  

/Changhyun Yi/Primary Examiner, Art Unit 2826